ATTORNEY           GENERAL         OF TEXAS
                                          GREG       ABBOTT




                                            September 5,2006



Raymund A. Paredes, Ph.D.                                   Opinion No. GA-0453
Commissioner of Higher Education
Texas Higher Education Coordinating        Board            Re: Procedures for an election to approve the
Post Office Box 12788                                       annexation of territory by a junior college
Austin, Texas 78711                                         district (RQ-0474-GA)

Dear Commissioner      Paredes:

         On behalf of Coastal Bend College you ask us to interpret sections 130.063, 130.065 and
130.068 of chapter 130, Texas Education Code, which relate to a junior college district annexation
election.’ Specifically, you ask us to

                [alssume an annexation election is properly called under Section
                 130.065 of the Texas Education Code for the annexation of multiple
                school districts and/or multiple counties (i.e., annexation of all the
                territory located within a district’s service area as contemplated under
                Section 130.068 ofthe Texas Education Code). Also assume that the
                measure receives a favorable,vote of a majority of those voters voting
                on the measure in multiple school districts and/or multiple counties;
                however, it does not receive a favorable vote of a majority of those
                voters voting on the measure in a single school district or single
                county. Based upon these assumptions:

                 1. Can the ballot measure for each school district and/or county
                    pertain to multiple annexations rather ihan just the single
                    annexation of its school district and/or county?

                2. If so, is the county or school district which did not vote in favor
                   of annexation still subject to annexation based on the election
                   outcomes of the other school districts and/or counties?

Request Letter, supra note 1, at 1. In essence, you ask whether a junior college district may annex
territory that encompasses multiple school districts and counties in a single annexation election


         ‘See Letter from Raymund A. Paredes, Ph.D., Commissioner of Higher Education, Texas Higher Education
Coordinating Board, to Honorable Greg Abbott, Attorney General of Texas, at 1 (Apr. 6, 2006) (on file with the
Opinion Committee, also available af http://www.oag.state.tx.us) [hereinafter Request Letter].
Raymund A. Paredes, Ph.D. - Page 2              (GA-0453)




determined by a majority vote ofthe voters in the whole of the proposed territory, or whether a single
election held in each school district and county determined by a majority vote of the voters in each
individual school district and county is required.

         “Our objective when we construe a statute is to determine and give effect to the Legislature’s
intent.” Liberty Mut. Ins. Co. v. Garrison Contractors, Inc., 966 S.W.2d 482, 484 (Tex. 1998)
(citations omitted). To ascertain that intent, we look to the literal text in question and give effect to
the plain meaning unless the language is ambiguous or would lead to absurd results. See Boykin ZJ.
State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991). We do not focus only on isolated words,
phrases, and sections, but instead consider the statute as’s whole. See Tex. Dept. of Trunsp. v. City
of Sunset Valley, 146 S.W.3d 637, 642 (Tex. 2004). With these rules in mind, we turn to your
questions.

         Section 130.063 authorizes the annexation of territory by a junior college district. See TEX.
EDUC.CODE ANN. 5 130.063 (Vernon Supp. 2006); see also Tex. Att’y Gen. LO-89-26, at 2 (stating
that the prior version of section 130.063 “supplies the substantive authority for annexation”).
 Subsection 130.063(a) provides that “[slubject to Subsection (b), territory may be annexed to a
junior college district by contract under Section 130.064 or election under Section 130.065” if the
territory is contiguous or within the junior college district’s service area. TEX.EDUC.CODE ANN.
 5 130.063(a) (Vernon Supp. 2006). Subsection (b) imposes a limitation on territory proposed for
 annexation by requiring that the territory be “located wholly within a single school district, county,
 or municipality.” Id. 8 130.063(b). Subsection (b) does, however, permit ajunior college district,
to conduct annexation elections “for more than one territory at the same time.” Id.

         Section 130.065 sets out the procedures to be followed ifthe junior college district annexes
territory by election. See id. § 130.065(a)see also Tex. Att’y Gen. LO-89-26, at 2 (stating prior
version of section 130.063 “supplies the substantive authority for annexation”). Section 130.065
requires an annexation election to be conducted under the Election Code. See TEX.EDUC.CODE
ANN. 5 130.065(e) (Vernon Supp. 2006). Subsection 130.065(f) specifically provides that the
election “shall be held only in the territory proposed for annexation, and only those registered voters
residing in the territory are permitted to vote.” Id. 5 130.065(f). The ballot language for the
annexation question is to include a “description of the territory proposed for annexation.” Id. $
 130.065(g). And “[t]he measure is adopted if the measure receives a favorable vote of a majority
of those voters voting on the measure.” Id. 9 130.065(h).

          Section 130.068 provides that the “governing board of ajunior college district may order an
election on the question of establishing expanded boundaries for the junior college district to
encompass [all or part] of the territory located within the district’s service area established by
Subchapter J” under specified circumstances. Id. § 130.068(a)-(b). Subsection 130.068(a) relates
to the expansion of the junior college district to “encompass all of the territory located within the
district’s service area established by Subchapter J.” Id. 5 130.068(a) (emphasis added). And
subsection 130.068(b) pertains to the expansion ofthe junior college district to “encompasspart of
the territory located within the district’s service area established by Subchapter J.” Id. 5 130.068(b)
(emphasis added); see generally Tex. Att’y Gen. Op. No. GA-03 14 (2005). Subchapter J defines
Raymund A. Paredes, Ph.D. - Page 3               (GA-0453)




a junior college district’s service area and usually describes the service area to include multiple
counties and school districts. See TEX. EDUC. CODE ANN. $5 130.161-.211 (Vernon 2002 & Supp.
2006).

         You first ask us to determine whether a junior college district may annex in one election and
by one ballot measure territory that includes multiple school districts or counties. See Request
Letter, supra note 1, at 1. Again, your question requires us to construe and reconcile the language
in subsections 130.068(a) and (b), which seemingly authorize annexation in a single election of the
entirety of the junior college district’s service area, with the territorial limitation in subsection
130.063(b) that requires separate elections for each school district or county.

          As noted above, under section 130.063 annexations by contract or by election are subject to
the territorial limitation that the territory be “located wholly within a single school district, county,
or municipality.” TEX. EDUC. CODE ANN. 5 130.063(a)-cb) (V emon Supp. 2006). We believe the
territorial limitation in subsection 130.063(b) applies to any annexationelectionwhether         calledunder
section 130.065 or section 130.068. An annexation election under section 130.065 upon the
presentation of a voter petition is expressly subject to the limitation in subsection 130.063(b). See
id. 5 130.063(a) (“Subject to Subsection (b), territory may be annexed                by . election under
 Section 130.065          .“). And while read in isolation section 130.068 may appear to authorize
annexation of territory encompassing multiple school districts or counties in a single election, an
annexation election called under subsection 130.068(a) or (b) pursuant to student benchmarks is
nevertheless conductedunder section 130.065. See id. § 130.068(a)-(b) (“to encompass [all orpart]
ofthe territory locatedwithin the district’s service area”); id § 130.068(c) (“Section 130.065 applies
to an action taken under this section         .“); see also Tex. Att’y Gen. Op. No. GA-0452 (2006) at 3
 (construing section 130.068 to beanarrowexception          to thepetitionrequirement   ofsection 130.065).
And as we previously recognized, any annexation election conducted under 130.065 is expressly
 subject to the territorial limitation of section 130.063(b).              See TEX. EDUC. CODE ANN. 3
 130.063(aE@) (Vernon Supp. 2006). Therefore an annexation election called pursuant to section
 130.068 and conducted under section 130.065 may include only territory that is “located wholly
 within a single school district, county, or municipality.” Id. 5 130.063(b).

          Accordingly, we conclude that ajunior college district, including Coastal Bend College, may
not annex territory that includes more than one school district or county in a single election. If a
junior college district’s service area contains more than one school district, county, or municipality
that is not already part of the junior college district, then annexation under subsection 130.068(a) or
 (b) would require multiple elections that could be conducted simultaneously. See id. 5 130.063(b);
see also Tex. Att’y Gen. LO-89-26, at 4 n.1. And a junior college district may annex only those
territories in which a majority of those voting vote in favor of the annexation. See TEX. EDUC. CODE
 ANN. 5 130.065(h) (Vernon Supp. 2006).

       Because your second question is contingent upon an affirmative answer to your first question,
we need not address it.
Raymund A. Paredes, Ph.D. - Page 4             (GA-0453)




                                       SUMMARY

                        Under chapter 130, Texas Education Code, a junior college
               district may not conduct a single annexation election for territory that
               includes more than one school district or county. Where territory
               proposed for annexation includes more than one school district or
               county, then annexation under subsection 130.068(a) or (b) would
               require multiple elections that could be conducted simultaneously.




KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee